

116 HR 4342 IH: RETAIN Teachers Act
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4342IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Ms. Finkenauer (for herself, Ms. Wilson of Florida, Mr. Fitzpatrick, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to conduct a study on the feasibility of a single
			 certification for certain programs under the Higher Education Act of 1965.
	
 1.Short titleThis Act may be cited as the RETAIN Teachers Act or the Reducing Extra Teaching Authentication Impacting New Teachers Act. 2.Study and report on single certification form (a)StudyNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall conduct a study on the feasibility of developing a single certification form that borrowers may use to electronically submit information with respect to—
 (1)TEACH Grants under subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.);
 (2)loan forgiveness under section 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10); (3)loan cancellation under section 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j); and
 (4)public service loan forgiveness under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)).
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall submit a report to Congress that includes—
 (1)the results of the study required under subsection (a); and (2)recommendations with respect to using a single certification form that borrowers may use to electronically submit information with respect to the programs specified in paragraphs (1) through (4) of such subsection.
				